DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this information disclosure statement has been considered by the examiner.  

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8, 11-13 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (U.S. 2020/0413071).
Regarding claim 1, Huang teaches a method for video decoding in a decoder, comprising: 
decoding, by a processor, prediction information of a current block in a current picture from a coded video bitstream, the prediction information being indicative of a 
determining, by the processor, coding tools associated with the prediction mode that combines the intra prediction and the inter prediction (see par. 0109, 0110, teaches generating a prediction block according to prediction information syntax elements (coding tools) that were entropy decoded); and 
reconstructing, by the processor, at least a sample of the current block according to the determined coding tools associated with the prediction mode (see par. 0111, teaches reconstructing a current block using the prediction block and the residual block by adding samples of the residual block to corresponding samples of the prediction block to reconstruct the current block).

Regarding claims 2, 12, Huang teaches the prediction mode is one of a combined intra/inter prediction (CIIP) mode, and an inter position dependent prediction 

Regarding claims 3, 13, Huang teaches disabling, by the processor, a weighed bi-prediction with unequal weighting for use in the inter prediction (see par. 0024, teaches a decoder using equal weights (disabling unequal weighting) if the selected regular merge candidate in CIIP is bi-prediction).

Regarding claims 8, 18, Huang teaches performing, by the processor, a weighed bi-prediction with equal weighting in the inter prediction (see par. 0024, teaches a decoder using equal weights if the selected regular merge candidate in CIIP is bi-prediction).

Regarding claim 11, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Huang teaches an apparatus for video decoding, comprising: processing circuitry (see Fig. 1, 300; Fig. 4).  

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. 2020/0413071) in view of Seregin (U.S. 2020/0396445).
Regarding claims 4, 14, Huang does not specifically teach disabling, by the processor, a weighted prediction for use in the inter prediction.
Seregin teaches disabling, by the processor, a weighted prediction for use in the inter prediction (see par. 0045, teaches inter-prediction and disabling weighted prediction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Huang with the limitations as taught by Seregin to provide for determining, from a bitstream, .


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. 2020/0413071) in view of Tsai (U.S. 2021/0051345).
Regarding claims 5, 15, Huang does not specifically teach disabling, by the processor, a local illumination compensation for use in the inter prediction.
Tsai teaches disabling, by the processor, a local illumination compensation for use in the inter prediction (see par. 0045, 0069, teaches Local Illumination Compensation (LIC) being a method of inter prediction where LIC is enabled or disabled adaptively for each CU; see also e.g., Seregin (U.S. 2020/0228796) par. 0101, teaches enabling and disabling Partition Based Illumination Compensation (PBIC)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Huang with the limitations as taught by Tsai to provide enabling or disabling LIC (see Tsai par. 0045).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. 2020/0413071) in view of Koo (U.S. 2021/0029357).
Regarding claims 6, 16, Huang does not specifically teach performing, by the processor, a secondary transform between a de-quantization and a primary transform.
Koo teaches performing, by the processor, a secondary transform between a de-quantization and a primary transform (see Fig. 5; par. 0014, teaches a dequantization 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Huang with the limitations as taught by Koo to provide for performing a transform through a plurality of steps (see Koo par. 0115).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. 2020/0413071) in view of Zhao (U.S. 2018/0176582) and further in view of Liao (U.S. 2020/0413089).
Regarding claims 10, 20, Huang does not specifically teach the prediction mode is an inter position dependent prediction combination (PDPC) mode; and disabling, by the processor, decoder side motion vector refinement (DMVR) for use in the inter prediction.
Zhao teaches the prediction mode is an inter position dependent prediction combination (PDPC) mode (see par. 0184, teaches a video decoder using information such as whether the block is intra-coded or inter coded and the presence/value of a position-dependent prediction combination (PDPC) flag or index).
Huang and Zhao do not specifically teach disabling, by the processor, decoder side motion vector refinement (DMVR) for use in the inter prediction.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Huang with the limitations as taught by Zhao and Liao to provide for decoding and reconstructing pictures in an encoded bitstream using a position-dependent prediction combination (PDPC) flag or index (see Zhao par. 0184), and to provide for signaling whether DMVR is enabled or disabled (see Liao par. 0005).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Seregin (U.S. 2020/0228796), Tsukuba (U.S. 2019/0208203), Yoo (U.S. 2020/0260070).

Allowable Subject Matter
Claims 7, 9, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483